Citation Nr: 0203628	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  01-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to recognition as a "Persian 
Gulf veteran" and, if so, whether all of the evidence both 
old and new warrants such recognition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for low 
back syndrome and, if so, whether all of the evidence both 
old and new warrants the grant of service connection.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of exposure to asbestos laden smoke and, if so, 
whether all of the evidence both old and new warrants the 
grant of service connection.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus and, if so, whether all of the evidence both old and 
new warrants the grant of service connection.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
joint pain, including as a result of Gulf War Syndrome, and, 
if so, whether all of the evidence both old and new warrants 
the grant of service connection.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches, including as a result of Gulf War Syndrome, and, 
if so, whether all of the evidence both old and new warrants 
the grant of service connection.

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
respiratory and sinus disorders, including as a result of 
Gulf War Syndrome, and, if so, whether all of the evidence 
both old and new warrants the grant of service connection.

8.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
neuropsychiatric disorder, including as a result of Gulf War 
Syndrome, and, if so, whether all of the evidence both old 
and new warrants the grant of service connection.

9.  Entitlement to an increased evaluation for service-
connected nummular eczematous rash to the elbows, knees, and 
posterior neck, currently rated 30 percent disabling.

10.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that in a September 1996 rating decision the 
RO denied entitlement to service connection for Persian Gulf 
Syndrome and in the October 2000 rating decision denied 
reopening that claim.  The Board finds, however, that the 
issue actually adjudicated by the RO and appealed by the 
veteran is more appropriately styled as whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to recognition as a "Persian Gulf veteran."

In January 2002, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that the veteran's May 2001 correspondence 
may be construed as raising a claim for entitlement to 
service connection for vision loss, including as a result of 
Gulf War Syndrome, and that in correspondence dated in 
October 2001 he raised the issues of entitlement to service 
connection for cardiovascular and menstrual disorders, 
including as a result of Gulf War Syndrome, and, in essence, 
requested his claim for entitlement to service connection for 
post-traumatic stress disorder be reopened.  Although the RO 
addressed the veteran's claims as to cardiovascular and 
menstrual disorders in correspondence dated in December 2001, 
the issues have not been adjudicated.  

The Board finds the veteran's claim for entitlement to TDIU 
is "inextricably intertwined" with the unresolved issues of 
entitlement to service connection for cardiovascular and 
menstrual disorders, including as a result of Gulf War 
Syndrome.  The United States Court of Appeals for Veterans 
Claims (Court) has held that all issues "inextricably 
intertwined" with an issue certified for appeal should be 
identified and fully developed prior to appellate review of 
the certified issue.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, these matters are addressed in the remand 
section of this decision.

In addition, the Board notes the veteran testified that he 
had been treated at a VA medical facility for disorders 
pertinent to his increased rating claim and his application 
to reopen claims for entitlement to service connection for 
low back syndrome, the residuals of exposure to asbestos 
laden smoke, tinnitus, joint pain, including as a result of 
Gulf War Syndrome, headaches, including as a result of Gulf 
War Syndrome, respiratory and sinus disorders, including as a 
result of Gulf War Syndrome, and a neuropsychiatric disorder, 
including as a result of Gulf War Syndrome.  Therefore, these 
matters are also addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  In September 1996, the RO denied entitlement to 
recognition as a "Persian Gulf veteran."

2.  The evidence submitted since the September 1996 rating 
decision includes no new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1996 RO decision that denied entitlement to 
recognition as a "Persian Gulf veteran" is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2001).

2.  Evidence submitted since the September 1996 rating 
decision is not new and material and the claim for 
entitlement to recognition as a "Persian Gulf veteran" is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
appellant's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

VA regulations provide that as to claims for service 
connection for undiagnosed illnesses, VA shall pay 
compensation to a Persian Gulf War veteran who exhibits 
objective indications of chronic disability, which results 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2001, and by history, physical 
examination, and laboratory test such disability cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317(a)(1) 
(2001).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Omen, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

Evidence Received Prior to September 1996

On August 23, 1993, the RO received the veteran's application 
for VA benefits and a copy of his DD Form 214 indicating 
active service from August 1989 to August 1993.  The report 
also noted sea service of 1 year, 4 months, and 7 days, but 
no foreign service.  No evidence of service in Southwest Asia 
was provided.  

In a VA Form 9 dated in October 1994 the veteran requested 
entitlement to service connection for Persian Gulf Syndrome.  
He stated he had served in several areas of the Persian Gulf 
and had transported equipment to and from the shore.  

In November 1994, the RO received a service department report 
verifying the veteran's active service.  It was noted that 
the veteran's history of assignments was not on file and that 
there were no "page 4's" on file.  

In July 1996, the RO received a service department report 
indicative of service in Virginia and South Carolina.  No 
evidence of service in Southwest Asia was provided.  

In September 1996, the RO denied entitlement to service 
connection for Persian Gulf Syndrome.  It was noted, in 
essence, that the evidence of record did not demonstrate the 
veteran had served in the Southwest Asia theater of 
operations during the Persian Gulf War and that he could not 
be recognized as a "Persian Gulf veteran" for the purpose 
of establishing service connection for disabilities as a 
result of an undiagnosed illness.  The veteran was notified 
of the decision and his appellate rights by correspondence 
dated September 23, 1996.


Evidence Received After September 1996

At his VA psychiatric examination in January 1997 the veteran 
reported that he had been based in Virginia but that he had 
participated in a 6 month cruise in the Mediterranean Sea.  

In May 2000, the veteran submitted an application to reopen 
claims for entitlement to service connection, including for 
Persian Gulf illness.  

In an October 2000 statement the veteran, in essence, claimed 
that his 3 weeks of service in Israel in the summer of 1992 
and service that summer off the coast of Turkey should be 
considered as within the Southwest Asia theater of 
operations.

In his notice of disagreement the veteran reiterated his 
claim and contended that his 3 weeks in Haifa, Israel, and 
service off the coast of Turkey were within the Southwest 
Asia theater of operations.  He stated that during this time 
he visited many "Scud Missile holes."  

The veteran reiterated his claim at a personal hearing before 
the undersigned Board Member in January 2002.

Analysis

In September 1996, the RO, inter alia, denied entitlement to 
recognition as a "Persian Gulf veteran."  The veteran was 
notified of that determination by correspondence dated 
September 23, 1996, but did not appeal.  Therefore, the 
September 1996 rating decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2001).

The Board notes that the September 1996 rating decision was 
based upon the determination that the evidence of record did 
not demonstrate that the veteran had served in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
evidence added to the claims file since that determination 
includes the veteran's statements in support of the claim and 
VA medical reports.

The Board finds, however, that the new evidence is 
essentially cumulative of the evidence previously considered.  
The evidence demonstrates no service in the Southwest Asia 
theater of operations which is defined as including Iraq, 
Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Omen, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  See 38 C.F.R. § 3.317(d).

Based upon a review of the entire record, the Board finds the 
information provided in support of the application to reopen 
the veteran's claim does not include new evidence which when 
considered in light of applicable VA law bears directly and 
substantially upon the specific matter under consideration.  
See 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  As "new and material" evidence has not been 
submitted, the claim must be denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to recognition as a "Persian Gulf 
veteran," the appeal is denied.



REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas, 1 Vet. App. 308.

The VCAA duty to assist requires VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim, make reasonable efforts to obtain 
relevant records adequately identified and authorized by the 
claimant, notify the claimant of the efforts taken to obtain 
those records, describe further action to be taken by VA, and 
make continued efforts to obtain records from a federal 
government department or agency unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  

The Board also notes that the VCAA states that in claims for 
disability compensation VA is required to provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R § 3.159(c)(4).  

The Court has held that the fulfillment of the statutory duty 
to assist includes providing additional VA examinations by a 
specialist when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

The Court has also held that an adequate medical examination 
for disorders with fluctuating periods of outbreak and 
remission requires discussion of the relative stage of 
symptomatology observed.  See Ardison v. Brown, 6 Vet. App. 
405 (1994).

In this case, the Board notes that at his personal hearing in 
January 2002 the veteran testified that his service-connected 
skin disability had increased in severity and that he 
reported his disorder was more severe during the summer 
months.  Although an October 2000 VA examination report noted 
the veteran's complaints of symptom flare-ups, the examiner 
provided no additional comments as to this matter.  
Therefore, the Board finds an additional examination is 
required for an adequate determination of the issue on 
appeal.

The Board also notes that at his personal hearing in January 
2002 the veteran reported he was presently participating in a 
VA vocational rehabilitation program.  The Board finds that 
records associated with his claim for vocational 
rehabilitation benefits may include evidence pertinent to the 
matters on appeal.  The Board also notes VA records are held 
to be within the Secretary's control and are considered to be 
a part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In addition, the Board notes the veteran testified that he 
has been recently treated at a VA medical facility for 
disorders pertinent to his increased rating claim and his 
claims for entitlement to service connection for low back 
syndrome, the residuals of exposure to asbestos laden smoke, 
tinnitus, joint pain, including as a result of Gulf War 
Syndrome, headaches, including as a result of Gulf War 
Syndrome, respiratory and sinus disorders, including as a 
result of Gulf War Syndrome, and a neuropsychiatric disorder, 
including as a result of Gulf War Syndrome.  Therefore, the 
Board finds additional development is required prior to 
appellate review of these matters.

The Board also notes the evidence of record indicates the 
veteran is seeking Department of Health and Human Services, 
Social Security Administration (SSA) disability benefits and 
that records associated with that claim may include medical 
evidence pertinent to the matters on appeal.  The Court has 
held that where there is actual notice of medical evidence 
associated with a SSA disability claim, VA has a duty to 
acquire a copy of that decision and the supporting medical 
documents.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-
3 (1992).

As the Board finds the issue of entitlement to TDIU is 
"inextricably intertwined" with the veteran's unresolved 
claims as to entitlement to service connection for 
cardiovascular and menstrual disorders, it would be premature 
and potentially prejudicial to the veteran to consider this 
issue prior to adjudication of the unresolved claims.  
Therefore, appellate review of this matter is deferred.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should adjudicate the 
veteran's claims as to entitlement to 
service connection for cardiovascular and 
menstrual disorders, including as a 
result of Gulf War Syndrome.  If the 
claims are denied, the RO should provide 
the veteran notice of the 
determination(s) and his appellate 
rights.  Upon receipt of a timely notice 
of disagreement, if any, the RO should 
furnish the veteran and his 
representative a statement of the case 
with citation to and discussion of all 
applicable law and regulations clearly 
setting forth the reasons for the 
decision(s).  Thereafter, if the veteran 
files a timely Substantive Appeal, the RO 
should certify the issue(s) for appellate 
review.  If the veteran does not complete 
a timely appeal, the RO should return the 
case to the Board for further appellate 
consideration of the TDIU claim, if 
otherwise in order. 

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment pertinent to his 
service-connected skin disability and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  

The RO is specifically requested to 
attempt to obtain the records of the 
veteran's treatment at the Bay Pines and 
Sarasota, Florida, VA medical facilities.  
All records obtained should be added to 
the claims folder.

3.  The RO should obtain the veteran's VA 
Vocational Rehabilitation folder and 
associate it with the record on appeal.  

4.  The RO should obtain from SSA the 
records pertinent to the veteran's 
disability claim as well as the medical 
records relied upon for that 
determination.  All records obtained 
should be added to the claims folder.

5.  The veteran should be afforded a VA 
dermatology examination for an opinion as 
to the current nature and severity of his 
service-connected nummular eczematous 
rash to the elbows, knees, and posterior 
neck.  If possible, the examination 
should be scheduled in the summer which 
the veteran claims is the time of year 
his skin disorder is most disabling.  
Bowers v. Brown, 2 Vet. App. 675 (1992); 
Ardison v. Brown, 2 Vet. App. 405 (1994).  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  

The examiner should discuss any and all 
manifestations of the veteran's 
disability.  Specifically, the examiner 
is to determine whether, and to what 
extent, the disorder is manifested by 
exfoliation, exudation, itching, lesions, 
disfigurement, crusting, or systemic or 
nervous manifestations.  A discussion of 
the history of the skin disorder, 
including the frequency and extent of any 
outbreaks, should be detailed.  The 
reasoning which forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder. 

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal. 

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



